Citation Nr: 1503335	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-31 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  The appellant is his sibling.  The Veteran died in April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that three additional siblings also submitted written statements in support of their claims that they were entitled to equal portions of the Veteran's accrued benefits as the next of kin.  However, as the above-named appellant is the sibling who submitted the initial April 2010 claim as well as the subsequent notice of disagreement and substantive appeal, the Board has only included his name in the caption.  


FINDINGS OF FACT

1.  The appellant and his other three siblings filed a claim for accrued benefits dated in April 2010, within a year of the Veteran's death.

2.  Neither the appellant nor his three siblings are the spouse, child, or parent of the Veteran, nor have they furnished evidence showing that they bore the expenses of the Veteran's last sickness and/or burial.  

3.  When the Veteran died, there were no VA benefits that he was owed but had not been paid.


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case, resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to the payment of accrued benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

The Veteran died in April 2010.  Later that month, the appellant and his three siblings, all siblings of the deceased Veteran, filed a claim for accrued benefits, claiming that the Veteran was owed $500,000.00 in VA disability benefit money that was never paid from 1981.  

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2014).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).  

Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2014).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a) (2014).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2014); see also 38 C.F.R. § 3.500(g) (2014).

Here, the appellant and his siblings are neither the spouse, children, nor parents of the Veteran.  The appellant has indicated on numerous occasions that the Veteran never had a spouse or children, and that he was predeceased by his parents.  Moreover, the appellant and his siblings never provided any evidence that they bore the expenses of the Veteran's last sickness and burial.  As such, they have no standing to receive any of the Veteran's accrued benefits.  

Moreover, even if the appellant and his siblings had standing to receive accrued benefits, a review of the claims file reveals that there were no benefits owed to the Veteran at the time of his death.  In correspondence dated in February 1994, the Veteran contacted VA inquiring about possible disability back pay which was due him from 1981 prior to his admission to a psychiatric hospital.  In correspondence received in May 1994, the Veteran clarified that it was money in the amount of $7,341.00 which he never received between April 1981 and October 1981.  However, in correspondence dated in June 1994, VA notified the Veteran that he was previously furnished a copy of the check in the amount of $7,361.64, dated November 4, 1981, on February 12, 1982.  The Veteran did not contest this determination.  

A such, the Board finds that neither the appellant, nor his three siblings, are entitled to accrued benefits.  


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


